      Case 4:16-cv-01414 Document 540 Filed in TXSD on 11/20/18 Page 1 of 1
                                                                                       United States District Court
                                                                                         Southern District of Texas

                                                                                            ENTERED
                         IN THE UNITED STATES DISTRICT COURT                             November 20, 2018
                                                                                         David J. Bradley, Clerk
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

MARANDA LYNN ODONNELL, et al.,                      §
On behalf of themselves and all others              §
similarly situated,                                 §
                                                    §
                        Plaintiffs,                 §
                                                    §    CIVIL ACTION NO. H-16-1414
VS.                                                 §
                                                    §
HARRIS COUNTY, TEXAS, et al.,                       §
                                                    §
                        Defendants.                 §

                                                ORDER

        In June and July 2018, the parties filed cross-motions for summary judgment. (Docket Entry

Nos. 400, 429, 430, 432). On November 13, 2018, the court heard argument from counsel on the

defendants’ motion to stay the case until February 1, 2019. (Docket Entry Nos. 529, 532). The

plaintiffs agreed to defer their discovery requests pending settlement negotiations, and the court

entered a joint discovery order on November 19, 2018. (Docket Entry Nos. 532, 539). The court

will hold a status conference on February 1, 2019. (Id.).

        The court denies the parties’ motions for summary judgment, (Docket Entry Nos. 400, 429,

430, 432), without prejudice and with the right to reargue as appropriate, after the February 1, 2019,

hearing, in light of the status of the case at that point.

                SIGNED on November 20, 2018, at Houston, Texas.

                                                  ______________________________________
                                                             Lee H. Rosenthal
                                                       Chief United States District Judge
